DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   LAKESIDE GREEN HOMEOWNERS' ASSOCIATION NO. 5, INC.,
                       Appellant,

                                     v.

                    RESPONSIBLE REALITY, LLC,
                            Appellee.

                              No. 4D16-3581

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502015CA014071XXXXMB.

  James N. Krivok of Dicker, Krivok & Stoloff, P.A., West Palm Beach, for
appellant.

  Marshall J. Osofsky of Law Office of Paul A. Krasker, P.A., West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.